Citation Nr: 1432168	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-41 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and R.H.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and R.H. testified before a Decision Review Officer at a May 2011 hearing and the undersigned Veterans Law Judge at a May 2012 videoconference hearing.  Transcripts of these hearings are of record.

In November 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran initially submitted a claim for service connection for bipolar disorder.  However, the evidence of record also indicates the Veteran has been diagnosed with a number of other acquired psychiatric disorders.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, a claim of entitlement to service connection for a psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the holding of the United States Court of Appeals for Veterans Claims (Court or Veterans Court) in Clemons, the Board has amended the issue on appeal as reflected above.

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

On remand in November 2013, the Board requested that the Veteran be afforded a VA examination to determine the nature, extent and etiology of any current acquired psychiatric disorder.  As the record included testimony from the Veteran that he had a preexisting psychiatric diagnosis, the VA examiner was specifically asked to opine as to whether there was clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that existed prior to his entry into active service.  If so, the VA examiner was also asked to opine as to whether there was clear and unmistakable evidence that the preexisting disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder.  

For purposes of service connection pursuant to 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002). To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

The Board finds that the February 2014 VA examiner's opinion is inadequate as it is based on an incorrect legal standard.  The February 2014 VA examiner found that based on the Veteran's prior reported history of his childhood symptoms of depression and mood swings and his parents opposition to treatment, despite it being indicated and recommended, the Veteran's mental health condition clearly and unmistakably preexisted his military service.  Then, the VA examiner stated that the Veteran's "claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  In her rationale, the VA examiner reiterated her opinion and stated that "the Veteran's current mental health problems were less likely than not aggravated beyond their normal progression as a result of his military service."  In order to satisfy the second prong requirement to rebut the presumption of soundness, the opinion must state whether there is "clear and unmistakable evidence" that the preexisting disorder was not aggravated beyond its natural progression.  As neither stated opinion satisfies the second prong, because they do not use the correct legal standard, the February 2014 VA examiner's opinion must be returned on remand for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records for his acquired psychiatric disorder that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  Following the above, the AOJ should obtain an addendum opinion to the February 2014 VA examination for the Veteran's acquired psychiatric disorder by the same VA examiner or another examiner if she is not available.  The electronic claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is medically undebatable) show that the preexisting acquired psychiatric disorder was not aggravated by service beyond the natural progression of the disorder?

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



